           Case 1:20-cr-00006-PB Document 4 Filed 01/22/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                            )
                                                    )
               v.                                   )       Cr. No. 1:20-cr- 06-01-PB
                                                    )
CHRISTOPHER CANTWELL                                )
__________________________________________


                                 PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, an Indictment against the above-named

defendant having been filed in the above-entitled case on the 22nd day of January, 2020.

       This 22nd day of January, 2020.

                                                    SCOTT W. MURRAY
                                                    United States Attorney


                                                    By: /s/ John S. Davis
                                                       John S. Davis
                                                       Assistant U.S. Attorney


WARRANT ISSUED: ______________________
